Citation Nr: 1726534	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps, during peacetime and during the Gulf War Era, from July 1985 to September 1996.  The Veteran served in Kuwait during the Persian Gulf War from August, 1990, to April, 1991, earning the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for service connection for sleep apnea.  

This issue was previously remanded by the Board in September 2016.  At that time, in addition to the issue listed above, the Board granted an increased, 50 percent rating for PTSD.  As that represents a final decision on that issue, that issue is no longer before the Board.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran did have obstructive sleep apnea during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has an obstructive sleep apnea disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order to decide an appeal, the Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran currently has obstructive sleep apnea, as reflected by VA and private medical treatment records.  

There is conflicting evidence regarding the onset and nexus of the Veteran's current sleep apnea.  In support of his appeal, the Veteran provided an expert opinion from a board certified sleep medicine specialist.  This specialist reviewed the Veteran's medical history, as well as conducted an in-person examination.  This specialist noted her experience in the field of sleep medicine.  She states that she had "diagnosed and treated thousands (of people) for sleep apnea and other sleep disorders."  The specialist also notes being an "internationally known expert on human and sleep and sleep disorders," as well as being the founding sleep medicine specialist and clinical director for the Scripps Mercy Sleep Disorders Center.

After examining the Veteran and his medical records, the sleep specialist determined that "given the specific characteristics of the Veteran's obstructive sleep apnea as documented in his sleep study and given his medical and sleep history, it is my expert opinion that it is more likely than not that this individual developed sleep apnea 20 years prior to his (2012 VA) sleep study.  His sleep apnea had its onset while he was on active duty."  See Expert opinion, dated November 17, 2016, pg.2.  In particular, the examiner relied upon spousal observations of the Veteran's disruptive snoring and episodes of stopped breathing during service in addition to the Veteran's description of inattentiveness and driving difficulties during service.  

Given her stated expertise in the field of sleep medicine, the medical opinion of the sleep specialist is highly probative.  The Board acknowledges that there is conflicting evidence regarding the dates of onset of the Veteran's sleep apnea and its etiology.  The sleep specialist opinion is based, in part, on the lay description of symptoms during service and the Board finds no evidence impeaching the credibility of these lay reports.  The VA opinion does not address the significance of the Veteran's symptoms experienced during service.  The evidence is, at the very least, in equipoise.  In such cases, doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

In summary, the Board finds that the evidence indicates that the Veteran's current sleep apnea had its onset in and is directly related to his active service.  As the claim can be resolved on a direct basis, no discussion of whether secondary service connection is warranted is needed here.  





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


